DETAILED ACTION
Response to Amendment
In the amendment dated 10/14/2022, the following has occurred: Claims 3 and 8 have been amended.
Claims 1-8 are pending.  Claims 1-3 are examined in this office action.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 10/14/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.






Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schroedle et al., US 20160093881 (hereinafter, Schroedle), in view of WO 2012169274 (hereinafter, WO’274; relying on English translation).
	Schroedle discloses a positive-electrode active material precursor for a nonaqueous electrolyte secondary battery, the positive-electrode active material precursor comprising: 
a nickel-cobalt-manganese carbonate composite represented by a general formula of NixCoyMnzMtCO3 where x+y+z+t=1, 0.05≤x≤0.3, 0.1≤y≤0.4, 0.55≤z≤0.8, and 0≤t≤0.1 are satisfied; and M represents one or more additive elements selected from among Mg, Ca, Al, Ti, V, Cr, Zr, Nb, Mo, and  W ([0050] – “Ni.sub.a′Co.sub.b′Mn.sub.c′M.sub.d′O.sub.e′(OH).sub.j(CO.sub.3).sub.h(II)” where h = 1, a’ = 0.1 to 0.5, b’ = 0 to 0.15, and c’ = 0.45 to 0.75; M is Mg, Fe, Cr, and/or V; j = 0),
wherein the positive-electrode active material precursor includes secondary particles having an average particle diameter greater than or equal to 4 µm and less than or equal to 9 µm ([0024] – “… particles… diameter… in the range from… 2 to 30 µm…”) and
wherein active material particles form the core and outer shell [0037]2
However, Schroedle does not disclose the same particle diameter range or the claimed shell-core structure.
	In the same field of endeavor, WO’274 also discloses a lithium ion secondary battery having active material secondary particle with central portion and an outer portion (page 3) similar to that of Schroedle.  WO’274 further discloses the particle having an outer denser shell on the central portion, which can achieve a central portion having sufficient size (page 8). Furthermore, WO’274 also disclose the secondary particle has a size of 7 – 11 micrometer, which can optimize the packing density and battery capacity (page 6).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the particle range and structure as taught by WO’274 to the active material of Schroedle as to achieve a central portion having sufficient size (page 8) and optimize the packing density and battery capacity (page 6).
Additionally, it would have been obvious to a skilled artisan to adjust the range of WO’274 or Schroedle to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schroedle et al., US 20160093881 (hereinafter, Schroedle), in view of WO 2012169274 (hereinafter, WO’274; relying on English translation), as applied to Claim 1 above, and further in view of CN 104993122 (hereinafter, CN’122).
	Schroedle discloses the additive elements M in the general formula of the nickel-cobalt-, manganese carbonate composite include transitional metal where the atom percentage is between 0 and 5 [0050-0059], but Schroedle does not disclose the transitional metal includes Mo.
	In the same field of endeavor, CN’122 also discloses an active material having nickel cobalt manganese carbonate (Abstract) similar to that of Schroedle.  CN’122 further discloses the transitional metal also include Molybdenum (Abstract).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate other transitional metal such as molybdenum to the transitional metal of Schroedle as CN’122 discloses that the transitional metal as disclosed by Schroedle and transitional metal such as molybdenum are equivalent for the same purpose.
Response to Arguments
Applicant's arguments filed 10/14/22 have been fully considered but they are not persuasive.
Applicant’s main contention is that Schroedle and WO’274 are not combinable because WO’274 is directed to a nickel composite hydroxide while Schroedle is directed to a flouride, oxide or hydroxide of Ba, Al, Zr, or Ti.  However, the office respectfully disagrees.  Schroedle also teaches spherical particles comprises of (A) at least one mixed transition metal hydroxide in the form of “Ni.sub.a′Co.sub.b′Mn.sub.c′M.sub.d′O.sub.e′(OH).sub.j(CO.sub.3).sub.h(II)” where h = 1, a’ = 0.1 to 0.5, b’ = 0 to 0.15, and c’ = 0.45 to 0.75; M is Mg, Fe, Cr, and/or V; j = 0.  WO’274 does also disclose a nickel composite hydroxide as stated by the applicant.  Therefore, WO’274 and Schroedle disclose the same composite material, and they are both in the same field of art.
Applicant’s other contention is that to arrive at the claimed invention, Schroedle has to exclude part (B) of the composite.  However, it is noted that the claimed positive-electrode active material does not actually exclude part (B) being part of the claimed invention.  Please note that claim 1 is directed to the composite comprising but not consisting the nickel composite material.
For the reasons above, Applicant's arguments have been fully considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723